Citation Nr: 1202399	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a bilateral eye disorder.  

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran had active service from September 1973 to December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of Nashville Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

In July 2011, the Veteran testified at a hearing conducted at the Nashville RO before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

Additionally, private treatment records dated from May 2010 to June 2011 were received but not previously considered by the RO.  In July 2011, however, the Veteran, through his representative, waived the RO's initial consideration of the evidence.  The Board will consider this newly obtained evidence and proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2011).  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran seeks service connection for hepatitis C, a bilateral eye disorder, and a lumbar spine disability.  He claims that these disabilities were incurred in, and/or arose as a result of, his active service.  See January 2009 claim; see also July 2011 Hearing Transcript (T.), pp. 3, 6-11, 13.  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

Hepatitis C

The Veteran contends that he was exposed to certain hepatitis C risk factors in service, and ultimately developed hepatitis C as a result of these risk factors.  Specifically, the Veteran maintains that he developed hepatitis C as a result of his high-risk sexual activities in service.  During the July 2011 hearing, the Veteran testified that he travelled to many different islands and countries while in service, and due to his sexual behavior, he visited with a number of physicians on several occasions for treatment of sexually transmitted diseases acquired as a result of his sexual involvements.  See T., pp. 3-4.  

Medically recognized risk factors for the development of hepatitis C include the following: transfusion of blood or blood product before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles and sharing of toothbrushes or shaving razors.  See VBA Training Letter 01-02 (April 17, 2001).

The medical evidence of record in this case includes a current diagnosis of hepatitis C.  The first post-service record reflecting a diagnosis of hepatitis C was shown in a January 2008 VA primary care report, wherein the treatment provider listed hepatitis C among the Veteran's various ailments.  A February 2008 VA treatment report also reflects the Veteran's positive medical history for hepatitis C, and the treatment provider noted that the Veteran had received three shots three years prior.  A March 2009 laboratory report reflects that the Veteran tested positive for hepatitis C.  

The Veteran's service treatment records are absent for any documentation or notations regarding hepatitis C.  Indeed, on the September 1973 induction examination, the Veteran's endocrine, lymphatic and gastrointestinal systems were shown to be normal, and the Veteran did not indicate that he suffered from any stomach, liver or intestinal troubles in his medical history report.  However, his service treatment records are positive for treatment for, and diagnoses of, certain sexually transmitted diseases (STD) in service.  Specifically, the Veteran was seen at the military dispensary in October 1973 seeking treatment for a rash which was subsequently diagnosed as venereal warts.  He was also seen several times in July 1974 with complaints of, and seeking treatment for 'crabs'.  An October 1974 sick call note also reflects that the Veteran was seen at the military clinic due to the fact that he had been vomiting and experiencing intermittent stomach pain for the previous three months.  Based on an evaluation of the Veteran, the treatment provider diagnosed the Veteran with gastritis.  The remainder of the Veteran's service treatment records are clear for any abnormalities of the liver, kidney or gastrointestinal system, and he was found fit for separation at his December 1974 separation examination.  

The Veteran is considered competent to relate experiences which he claims exposed him during service to risk factors for the later development of hepatitis C.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R § 3.159 (2011).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

Under these circumstances, the Board finds that the Veteran has met the test established in McLendon.  The medical evidence of record reflects a current diagnosis of hepatitis C.  In addition, the Veteran reported that he participated in high-risk sexual activities in service, and his service treatment records reflect treatment for and diagnoses of certain STDs throughout his period of service.  Therefore, an examination, based on a review of the record and focusing on the relationship and the underlying bases for the relationship, or lack thereof, between the Veteran's period of active service and his disability, is necessary prior to further appellate consideration of the Veteran's claim.  Specifically, the examiner should discuss the Veteran's treatment for STDs in service, and render an opinion which discusses the likelihood that these STDS might have indicated "high-risk sexual activity" in service which in turn led to the development of hepatitis C in this case.

Bilateral Eye Disorder

The Veteran seeks service connection for a bilateral eye disorder that he claims was incurred in service.  During his July 2011 hearing, the Veteran discussed his experiences in service and explained how an attempt to assist one of his fellow servicemen resulted in him (the Veteran) being reassigned to work as, and complete the duties of, a boatswain's mate, which involved performing various types of maintenance around the Naval ship, to include stripping the decks and welding.  The Veteran explained that he had to use different types of solvents while performing these duties, and as a result, he was exposed to various toxic substances, which caused his eyes to water and turn red.  See T., pp. 6-11.  The Veteran claimed that at one point his eyes became "blood shot red for at least over 2 weeks."  See T., p. 8.  

According to the Veteran, he has continued to experience problems with his eyes, to include pain, a burning sensation, and blurry vision, since his separation from service, and he began seeking treatment for his eye condition several years after service.  The Veteran further maintains that these symptoms have continued to worsen throughout the years.  See T., pp. 15-16.  

Given the nature of the Veteran's condition, and its observable symptoms, the Board finds that the Veteran is competent to report that he developed problems with his eyes in service, and has suffered pain and discomfort in his eyes since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

A review of the service treatment records shows that there were no complaints of, treatment for, or diagnosis of any injury, disease, or other event relating to the Veteran's bilateral eyes.  At the time of his entrance examination in September 1973, the clinical evaluation of the Veteran's eyes was shown to be normal and he denied having a history of any eye trouble.  On examination, it was noted that he had a visual acuity of 20/20 bilaterally.  The remainder of his service treatment records is clear for any evidence of eye problems, and, at the December 1974 separation examination, the clinical evaluation of the Veteran's eyes and ophthalmoscopic system was shown to be normal, he had a visual acuity of 20/20, and he denied a history of eye trouble.  
Current VA treatment records show that the Veteran was first seen for an optometry consultation in February 2008.  The Veteran reported that his vision had become a little blurry, and that his eyes hurt and feel strained whenever he wears his glasses.  He further added that, although he is able to wear his old reading glasses comfortably for a short while, his eyes soon become blurry and begin to water.  The optometrist noted that the Veteran had a positive history for hypertensive retinopathy.  Based on his evaluation of the Veteran's vision, the optometrist assessed him with Dry eye syndrome and "hyperopic presbyope."  He also noted that the Veteran had hypertension with mild retinopathy that had not changed in over three years, and the Veteran had a diagnosis of "[a]rcus" which should be monitored.  The Veteran was next seen in February 2009 for monitoring of his visual condition.  It was again noted that the Veteran's mild hypertensive retinopathy had not changed over the past three years.  The Veteran reported that his vision tends to fluctuate and things are clear on certain days, and not so clear on other days.  According to the Veteran, blinking occasionally helps but not all the time.  Based on his evaluation of the Veteran, the optometrist diagnosed the Veteran with hypertension without retinopathy, arcus, dry eye syndrome, astigmatism and presbyopia.  The Veteran was given a new prescription to help his visual acuity and directed to return in one year for a monitoring visit.  

Initially, the Board notes that service connection for astigmatism and presbyopia is not warranted as these are refractive errors of the eye that are deemed to not be disabilities for purposes of service connection.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiencies are not diseases or injuries within the meaning of applicable legislation, and therefore cannot be service connected.  38 C.F.R. § 3.03(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the evidence of record does reflect other disorders of the bilateral eyes, to include arcus and dry eye syndrome.  

Under the circumstances presented in this case, the Board finds that a VA medical examination and opinion is required.  As discussed above, the evidence of record reflects current diagnoses of dry eye syndrome, arcus, and possible hypertensive retinopathy.  Also, the Board has determined that the statements of the Veteran to the effect that he began experiencing eye problems, to include pain, redness and blurry vision, in service, and has continued experiencing these symptoms since his separation, are both competent and credible.  Therefore, a medical examination is necessary to determine whether the Veteran's current bilateral eye disorder(s) is/are etiologically related to an in-service cause.  

Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability originated during service.  As previously noted above, the Veteran explained during his hearing that he was assigned to work as a boatswain's mate in service and some of his duties consisted of "using different solvents" to strip the decks.  According to the Veteran, he was exposed to different types of toxic substances while performing these duties, and it was this exposure which led to his current back condition.  See T., pp. 8-12.  Specifically, the Veteran asserts that "breathing all these toxics, these solvents and these abrasives and things" ultimately "did something with [his] back, [and] with [his] back bone...."  See T., p. 12.  He claims that his physicians have diagnosed him with some type of bone disease in his back.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

The Veteran states that he first began experiencing back problems in service and that his back problems did not pre-exist his active duty.  See T., p. 13.  At the Veteran's September 1973 enlistment examination, the clinical evaluation of his spine was shown to be normal, and he denied a history of recurrent back pain or any bone, joint or other deformity in his report of medical history.  In addition, the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Service treatment records dating from January 1974 to October 1974 reflect that the Veteran was seen at the military clinic on several occasions for continuous back pain.  At a January 1974 treatment visit at the Naval Medical Department, the healthcare provider noted that the Veteran had a positive history of back pain and had been experiencing a recurrence of this pain since being aboard the ship.  

Sick call treatment records dated in September 1974 reflect that the Veteran was seen several times due to complaints of pain in his lower back.  According to the Veteran, he experienced pain and tenderness in his mid-back region that radiated to the left side of his body.  One of the treatment providers referenced the January 1974 treatment note and noted that the Veteran reported a two year history of back pain.  He was seen at the military clinic several days later with complaints of back pain, and the treatment provider wrote that the Veteran had been experiencing back pain since 1972, prior to his entrance into service.  A complete physical evaluation of the Veteran was conducted, the results of which were shown to be normal, and based on his or her evaluation of the Veteran, the treatment provider did not find any evidence of "low back pain pathology."  The Veteran reported another recurrence of back pain during an October 1974 treatment visit.  The health care provider took note of the Veteran's history of back pain, and indicated that his physical examination results were shown to be within normal limits.  At the December 1974 separation examination, the clinical evaluation of the Veteran's spine was shown to be normal, and the Veteran was found qualified for separation.  

The Board acknowledges the service treatment records which document the Veteran's complaints of back pain, as well as the Veteran's statements relaying a history of back pain prior to his enlistment.  However, as previously noted above, the Veteran's September 1973 enlistment examination was negative for any complaints, treatment or diagnosis of a back disability, the Veteran denied a history of back pain in his report of medical history, and there are no pre-service medical reports, evaluations or records reflecting any evidence, signs, or findings of back problems associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not observe any findings of a back condition, or note there to be any back problems in the Summary of Defects and Diagnoses or in the Physician's Summary and Elaboration of all Pertinent Data sections.  Furthermore, the Veteran reported to sick call with complaints of back pain several months after his tour of duty commenced.  The only evidence that the Veteran had a back condition prior to service are reports made by the Veteran himself to his physicians during various treatment visits in service.  However, his enlistment examination report shows he was fit for duty, and even though he was seen at the military clinic on multiple occasions with complaints of back pain, he was never diagnosed with a back disability during service.  In addition, during his July 2011 hearing, the Veteran testified that he did not have any problems with his back before service.  See T., p. 13.  

As such, the Board finds that the weight of the evidence reflects that the Veteran did not have a pre-existing back disability prior to the commencement of his active service on September 28, 1973.  To the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing back disability prior to the commencement of his active service, the Board will resolve this doubt in favor of the Veteran and find that a back disability did not pre-exist the Veteran's period of service.  He is, therefore, presumed to have been in sound condition at entry to service in September 1973.  

The Veteran's VA and private treatment records reflect continuing care and treatment for his back condition.  Progress reports from the Veteran's private physician, S.P., M.D., dated from October 2000 to October 2006, reflect the Veteran's ongoing complaints of back pain, and, while some of these records are difficult to decipher, the Board notes that the October 2000 progress report indicates that the Veteran had been involved in a motor vehicle accident two months prior and reported to experience worsening back pain.  Report of the May 2004 radiograph of the Veteran's lumbar spine revealed "[m]inor degenerative osteophytes...at the L3, 4 and 5 [disc levels]."  The Veteran underwent a magnetic resonance imaging (MRI) of his lumbar spine in May 2005, the results of which revealed 1) minimal degenerative changes at the L5-S1 disc level; 2) a disc bulge, annular tear and left paracentral disc protrusion at the L5-S1 disc level; and 3) a mild disc bulge and annular tear at the L4-L5 disc level.  VA treatment records dated from January 2008 to January 2009 reflect an assessment of low back pain and intervertebral disk disease.  

A July 2010 private diagnostic report reflects that the Veteran underwent another MRI of his lumbar spine, the impression of which revealed lumbar spine intervertebral osteochondrosis and spondylosis, a bulging annulus fibrosus at L4-5, and diffuse herniated nucleus pulposus at L5-S1.  

The record also shows that the Veteran underwent an L5-S1 left side diskectomy in August 2010, and began receiving physical therapy treatment sessions at the Delta Medical Center between October 2010 to January 2011, and March 2011 to April 2011.  In the Physical Therapy Outpatient Services Discharge Summary report for treatment sessions dating from October 2010 - January 2011, the physical therapist, J.F., discussed the Veteran's medical history, noting the Veteran's August 2010 back surgery, as well as the motor vehicle accident he had been involved in seven years prior "with HNP (herniated nucleus pulposes.)"  According to J.F., the Veteran described his pain as constant and throbbing in nature, and on a scale of one to ten (with one being the least level of pain and ten being the most), he rated his pain at a seven.  A January 2011 follow up report with his surgeon, K.A., M.D., indicates that the Veteran was doing reasonably well after physical therapy, and while he still had some "residual pain and numbness", his condition showed improvement when compared to his condition prior to his surgery.  Dr. A. also requested that the Veteran undergo another MRI of the lumbosacral spine before determining whether he needed further treatment.  The Physical Therapy Outpatient Services Discharge Summary report for treatment sessions dating from March 2011 to April 2011 reflects that the Veteran underwent a nerve block in March 2010 and was diagnosed with lumbago with neuropathy of the lower left extremity.  

Private clinical records dated from May 2010 to June 2011 reflect that the Veteran was seen on a regular basis with complaints of numbness, discomfort and worsening pain in his back and lower extremities.  In May 2011, the Veteran's regular physician, C.S., M.D. referred the Veteran to another physician, A.D., M.D. for a second opinion.  Dr. D. noted that the Veteran was experiencing severe low back pain that radiated to his left foot.  Upon conducting a physical evaluation of his spine, Dr. D. observed moderate tenderness in the lumbar spine, and decreased sensation in the L5-S1 distribution.  He further noted that radiographs of the lumbar spine showed multilevel degenerative disease.  Based on his evaluation of the Veteran, Dr. D. diagnosed him with left sciatica status post spinal surgery with three lumbar blocks administer at the Delta Medical Center.  

During his July 2011 hearing, the Veteran indicated that he began experiencing back problems in service, and, while he was free from pain after he left the military, his pain soon returned within four to five years after his separation from service.  According to the Veteran, he has continued to experience recurring back pain since his separation from service, and this pain has progressively worsened throughout the years.  See T., pp. 13-14.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he developed back pain in service and has suffered from this pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran has not been afforded a VA examination in connection with his claim for a lumbar spine disability.  VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a medical examination is necessary when the evidence indicates that a Veteran's current disability may be associated with service, but is lacking in specificity to support a decision on the merits.)  

In this case, given the Veteran's service treatment records which document the treatment that he received in service for his back condition, the evidence of multiple diagnoses since his separation from service, and the Veteran lay assertions regarding on-going residual symptoms of back pain since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current back disability had its onset during active service is necessary to decide the claim.

In addition, during his hearing, the Veteran testified that he continues to receive medical care and treatment for his back condition from his private physicians, specifically Drs. C.S., K.A., and A.D, and at the VA Medical Center (VAMC) in Memphis, Tennessee.  See T., pp. 14-15.  As this matter is being returned for further development, an effort should be made to obtain records of any back, eye, or liver treatment that the Veteran may have received from any VA treatment facility as well as from the above-referenced private physicians.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Also, after conducting an extensive review of the Veteran's claims file, the Board notes that, upon seeking treatment for his back pain at the military clinic on October 28, 1974, the treatment provider instructed the Veteran to undergo an X-ray of his lumbar spine.  There are no copies of any X-rays and/or X-ray reports currently associated with the Veteran's claims file, and it is unclear whether these X-rays were conducted.  However, the duty to assist obligates VA to obtain any relevant records pertaining to treatment the Veteran received in service, especially his X-rays and X-ray reports.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Therefore, an attempt should be made to request these records upon remand.  

Lastly, the Veteran also testified that he recently filed a disability claim with the Social Security Administration (SSA) and was waiting for his upcoming hearing.  See T., p. 19.  Based on the current evidence of record, there is no indication that the Veteran has yet to attend and/or testify at a Social Security benefits hearing, and if so, whether his request for disability benefits has been granted or denied.  Thus, upon remand, the RO should ascertain whether the Veteran is in receipt of Social Security benefits.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  The RO should then request copies of the Veteran's SSA medical records used in the determination of benefits made by SSA.  
Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must contact the National Personnel Records Center (NPRC) or other appropriate source and request any X-ray films or X-ray reports dated anytime between October 1974 - December 1974, as the October 1974 sick call note reflects that the Veteran was ordered to undergo an X-ray of his lumbar spine after seeking treatment for back pain.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).  All such available reports should be associated with the Veteran's claims folder.  

2. The AMC/RO should also determine whether the Veteran is in receipt of Social Security disability benefits.  If so, the RO should obtain and associate with the claims file a copy of the decision of the SSA to award disability benefits to the Veteran and the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

3. After obtaining the appropriate release of information forms, procure copies of any private treatment records as well as any other medical records pertinent to the Veteran's claims, to include any progress notes, evaluations, and X-ray and MRI reports, from (1) the Veteran's primary care physician, Dr. C.S., dating from May 2011 to the present; 2) Dr. A.D. at the Tri-State Orthopedics, LLC-South, dating from May 2011 to the present; and from 3) Dr. K.A. at Semmes-Murphey Clinic, dating from January 2011 to the present.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

4. Request records of any back, eye, or liver treatment that the Veteran may have received at the VAMC in Memphis, Tennessee since March 2009.  Copies of such records which are available should be associated with the claims folder.  

5. Then, the Veteran must be afforded an appropriate VA examination to determine the likelihood that his current hepatitis C is etiologically related to (1) possible high-risk sexual activity as shown by treatment for STDs on three occasions in service in October 1973 and July 1974; or (2) to an event, injury, or disease, if any, otherwise shown during his period of active service in his service treatment records.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and examination of the Veteran, the examiner should express an opinion as to:

a. whether it is at least as likely as not, i.e., a 50 percent probability or greater, that treatment for STDs on three occasions in service (see October 1973 and July 1974 sick call treatment records) is indicative of high-risk sexual activity that may constitute a risk factor for hepatitis C and, if so, whether it is at least as likely as not that that the development of the Veteran's hepatitis C is related to such sexual activity; and/or

b. whether it is at least as likely as not , i.e, a 50 percent probability or greater, that the Veteran's current hepatitis C had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6. Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any eye disorder (bilateral or unilateral) that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should identify any eye disorder(s) present and provide diagnoses for all identified disability(ies).  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced eye problems (to include pain, redness, and blurred vision) since service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7. In addition, the Veteran should be accorded a VA examination to determine the nature and etiology of any lumbar spine disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  
The examiner should specifically take into consideration the January 1974, September 1974 and October 1974 sick call treatment records which document the Veteran's complaints of back pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current lumbar spine disability and provide diagnoses for all identified disabilities-including any orthopedic or neurological disorders found.  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to the in-service episodes of lumbar spine symptomatology.  In answering this question, the examiner should consider the Veteran's complaints of ongoing back pain since service.  [For purposes of this examination, the examiner is once again hereby informed that the Board has found that the Veteran did not have a pre-existing back condition prior to his service, and is considered to have been in sound condition at his enlistment.]

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

8. After completing the above, readjudicate the issues of entitlement to service connection for hepatitis C, entitlement to service connection for a bilateral eye disorder, and entitlement to service connection for a lumbar spine disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


